691 So. 2d 674 (1997)
Benoit STEIN, et al.
v.
Reverend E.J. MARTIN, St. Bernard United Methodist Church, et al.
No. 97-CC-0287.
Supreme Court of Louisiana.
March 27, 1997.
PER CURIAM.[*]
Application granted. The case is remanded to the district court with instructions to treat the pleading entitled Notice of Intent to Apply for Supervisory Writs as a petition for devolutive appeal from the appealable judgment maintaining an exception of no cause of action, and to grant a devolutive appeal to plaintiffs.
NOTES
[*]  Calogero, C.J., recused; not on panel.